United States Court of Appeals
                     For the First Circuit


No. 06-1944

         JOSÉ A. MUÑIZ-OLIVARI; ANNABELLE DURÁN-LÓPEZ;
                CONJUGAL PARTNERSHIP MUÑIZ-DURÁN,

                     Plaintiffs, Appellees,

                               v.

                   STIEFEL LABORATORIES, INC.,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on August 1, 2007 is
amended as follows:

     Page 4, line 5: insert a period after "Inc"

     Page 6, line 9: insert "the" before "Puerto Rico"

     Page 6, line 18: replace the comma with "or"

     Page 10, line 15: replace "the deposition" with "himself"

     Page 14, lines 7-8: replace "could conclude" with "could
have concluded"